SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-8610 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AT&T SAVINGSAND SECURITY PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AT&T INC. 208 S. Akard, Dallas, Texas 75202 Financial Statements, Supplemental Schedule and Exhibit Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31, 2008 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 12 Exhibit: 23 – Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AT&T Inc., Plan Administrator for AT&T Savings and Security Plan We have audited the accompanying statements of net assets available for benefits of AT&T Savings and Security Plan as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2008, is presented for purposes of additional analysis andis not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP Dallas, Texas June 26, 1 AT&T SAVINGS AND SECURITY PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31, 2008 2007 ASSETS Cash $ 2 $ - Investments (at fair value) 5,071,713 7,105,534 Market value of securities on loan 267,790 173,988 Total Investments (See Notes 3 and 4) 5,339,503 7,279,522 Securities lending collateral 272,599 177,620 Receivable for investments sold 908 1,183 Contributions receivable 190 - Dividends and interest receivable 119 144 Total Assets 5,613,321 7,458,469 LIABILITIES Overdrafts - 4,178 Payable for security purchased - 2,416 Administrative expenses payable 5,702 2,497 Securities lending payable 279,911 177,620 Total Liabilities 285,613 186,711 Net assets reflecting investments at fair value 5,327,708 7,271,758 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 1,348 (4,213 ) Net Assets Available for Benefits $ 5,329,056 $ 7,267,545 See Notes to Financial Statements. 2 AT&T SAVINGS AND SECURITY PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2008 (Dollars in Thousands) Net Assets Available for Benefits, December 31, 2007 $ 7,267,545 Additions to Net Assets: Contributions: Participant contributions 308,838 Employer contributions 159,949 468,787 Investment Income (Loss): Net depreciation in value of investments (1,923,050 ) Dividends on AT&T common shares 148,923 Interest 63,773 Income on collateralized securities 2,219 (1,708,135 ) Total Additions, net of investment loss (1,239,348 ) Deductions from Net Assets: Administrative expenses 7,653 Distributions 662,576 Total Deductions 670,229 Net decrease before transfers (1,909,577 ) Transfer out to affiliated plans (See Note 1) (28,912 ) Net Assets Available for Benefits, December 31, 2008 $ 5,329,056 See Notes to Financial Statements. 3 AT&T SAVINGS AND SECURITY PLAN NOTES TO FINANCIAL STATEMENTS (continued) (Dollars in Thousands) 1. Plan Description - The AT&T Savings and Security Plan (Plan) was established by SBC Communications Inc. (SBC) to provide a convenient way for eligible employees to save for retirement on a regular and long-term basis. In connection with the November 2005 merger of AT&T Corp., SBC changed its name to AT&T Inc. (AT&T or the Company).The majority of eligible employees are represented by the Communications Workers of America or the International Brotherhood of Electrical Workers who are employed by participating companies of AT&T. The following description of the Plan provides only general information. The Plan has detailed provisions covering participant eligibility, participant allotments from pay, participant withdrawals, participant loans, employer contributions and related vesting of contributions and Plan expenses. The Plan text and prospectus include complete descriptions of these and other Plan provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Bank of
